Herlihy, P. J. (dissenting).
I adhere to my dissent in Bank of New York, Albany v. Hirschfeld (45 A D 2d 391, 395). I would further observe that, in the context of this appeal, it is to be noted that the defendant Hirschfeld apparently conveyed the premises for a good and valuable consideration and for reasons best known to himself did not directly require the New YokiState Teachers’ Retirement System to undertake any obligation to him in regard to the furnishing of parking spaces as required by Hirschfeld’s independent lease with the bank relating to 10A-110 State Street.
The order and judgment appealed from should be reversed and the cross claim of Hirschfeld dismissed.
Sweeney, Kane and Main, JJ., concur with Staley, Jr., J.; Herlihy, P. J., dissents and votes to reverse in an opinion.
Order and judgment affirmed, with costs.